            Case 3:18-cr-02494-GPC Document 676 Filed 08/23/21 PageID.2301 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co
                                             SOUTHERN DISTRICT OF CALIFORNI                                       AUG 2 3 2021
               UNITED STATES OF AMERICA                                JUDGMENT IN A RIMll'N,A.s.c,~-IH!lt,r couRT
                                   V.                                  (For Offenses Committe       ~HWJ't~ :R'W@lfri5eilFi ;~~~~~~
             TIMOTHY RAYNARD MOORE (16)
                                                                          Case Number:         3:18-CR-02494-GPC

                                                                       Kathryn A. Thickstun
                                                                       Defendant's Attorney
USM Number                         69966-298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           1 of the Superseding Information

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                          Count
      21:841(A)(l), 846 - Conspiracy To Distribute Cocaine Base                                      ls




     The defendant is sentenced as provided in pages 2 through                   5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

IZI Count(s) Underlying Indictment                                is         dismissed on the motion of the United States.

1ZJ Assessment: $100.00 - WAIVED

D      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    No fine                   D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                       August 23, 2021
                                                                       Date of Imposition of Sentence


                                                                                     ~~
                                                                       HON. GONZALO P. CURI~-~.
                                                                       UNITED STATES DISTRICT JUDGE
               Case 3:18-cr-02494-GPC Document 676 Filed 08/23/21 PageID.2302 Page 2 of 5
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:              Timothy Raynard Moore (16)                                                    Judgment - Page 2 of 5
      CASE NUMBER:            3: 18-CR-02494-GPC

                                                          PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) years as to count ls

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5.    •
      The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the court of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           3: 18-CR-02494-GPC
            Case 3:18-cr-02494-GPC Document 676 Filed 08/23/21 PageID.2303 Page 3 of 5
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   Timothy Raynard Moore (16)                                                             Judgment - Page 3 of 5
 CASE NUMBER:                 3: l 8-CR-02494-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 18-CR-02494-GPC
         Case 3:18-cr-02494-GPC Document 676 Filed 08/23/21 PageID.2304 Page 4 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            Timothy Raynard Moore ( 16)                                             Judgment - Page 4 of 5
CASE NUMBER:          3: l 8-CR-02494-GPC


                               SPECIAL CONDITIONS OF SUPERVISION



   1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
      U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
      search conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition.

       An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
       the offender has violated a condition of his supervision and that the areas to be searched contain evidence
       of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

   3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation
      officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.
   4. Participate in a program of mental health treatment as directed by the probation officer, take all
      medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
      permission. The court authorizes the release of the presentence report and available psychological
      evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
      release of information between the probation officer and the treatment provider. May be required to
      contribute to the costs of services rendered in an amount to be determined by the probation officer, based
      on ability to pay.
   5. Participate in a cognitive behavioral treatment program as directed by the probation
      officer, and if deemed necessary by the probation officer. Such program may include
      group sessions led by a counselor, or participation in a program administered by the
      probation office. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.
   6. Must not associate with any person who you know, or who a probation officer or other
      law enforcement officer informs you is a West Coast Crips criminal street gang member
      or any other known criminal street gang member or known participant in a criminal
      street gang, unless given permission by the probation officer.
   7. Must not wear, display, use or possess any insignias, photographs, emblems, badges,
      buttons, caps, hats, jackets, shoes, flags, scarves, bandanas, shirts or other articles of
      clothing that are known to represent criminal street gang affiliation, association with or
      membership in the West Coast Crips criminal street gang or any other criminal street
      gang, unless given permission by the probation officer.

                                                                                             3: 18-CR-02494-GPC
          Case 3:18-cr-02494-GPC Document 676 Filed 08/23/21 PageID.2305 Page 5 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              Timothy Raynard Moore (16)                                             Judgment - Page 5 of 5
CASE NUMBER:            3: l 8-CR-02494-GPC

     8. Must not knowingly loiter, or be present in locations known to be areas where gang
         members congregate, unless given permission by the probation officer.
     9. Must not display any known gang signs or gestures.
     10. Complete_100_ hours of community service in a program approved by the probation officer.
     11. Be monitored for a period of_365_ days, with the location monitoring technology at the discretion of
         the probation officer. The offender shall abide by all technology requirements and shall pay all or part of
         the costs of participation in the location monitoring program, as directed by the court and/or the probation
         officer. In addition to other court-imposed conditions of release, the offender's movement in the
         community shall be restricted as specified below:

        (Home Detention)


        You are restricted to your residence at all times except for employment; education; religious services;
        medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
        obligations; or other activities as preapproved by the probation officer.

II




                                                                                               3: 18-CR-02494-GPC
